Scott, Judge,
delivered the opinion of the court.
This was a case peculiarly appropriate for a trial by a jury. It was one involving a question of fraud in fact. We deem the finding of the court insufficient. The question was, whether McMullin hired the slave to the appellant, Harrison, knowing that he was diseased. From the finding of the court, it would seem that this allegation was met with the fact, though it was not set up as a defence in the answer, that the state of the slave, as to health, was known to the appellant. Now the finding of the court, in relation to this matter, we deem insufficient. We cannot, from the circumstances set forth in the finding, infer that the diseased state of the slave was known to the ap*443pellant. Because the slave had a wife at the house of the appellant, and that the appellant wished, some time before, to hire the slave himself, it does not follow, as a matter of law, that he knew the condition of the slave, as to health. What a jury would do, in such a ease, we cannot say ; but surely, from these circumstances alone, we' would never draw the conclusion that the appellant knew that the slave was diseased.
Judge Ryland concurring, the judgment will be reversed, and the cause remanded ; Judge Leonard not sitting.